DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/819460 filed on 3/15/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The indefinite issues relate to language in claim 11 and since claims 12-19 are dependent on claim 11, claims 12-19 also rejected for the same reasoning under 35 USC 112(b).
Claim 11 includes limitations where the decoder identifies and removes a picture. In the last limitation, the removed picture is an SLNR picture. Can the identification and removal of a picture be interpreted as any picture, or must the identification and removal be of a SLRN picture? Examiner recommends the SLRN term be introduced in the “identifying code” limitation.
Claim 11 recites the limitation "the SLNR picture” in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Also noted, when an acronym is introduced, it is preceded by the phrase/term. Claim 11 merely states the SLNR without the accompaniment of the phrase/term. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande, US 2019/0058895 A1 (Deshpande).

Regarding Claim 1, Deshpande discloses a method for decoding a video stream, the method comprising: 
storing previously decoded pictures of the video stream in a decoded picture buffer (Deshpande Fig.7a – 709 DPB), including a plurality of first pictures of a same temporal sub-layer, the plurality of first pictures including at least one sub-layer reference picture for predicting a current picture of the video stream (Deshpande Fig.68 – Pictures in different layers in a DPB where a sublayer can be grouped by an action); 
identifying a network abstract layer (NAL) unit type of a picture of the plurality of first pictures (Deshpande Table 4 – NAL Unit type); 
removing, based on the NAL unit type of the picture identified, the picture from the decoded picture buffer (Deshpande [0315] – The decoder may parse first slice header of a picture 1202. The output and removal of pictures from DPB before decoding of the current picture (but after parsing the slice header of the first slice of the current picture) happens instantaneously when first decoding unit of the access unit containing the current picture is removed from the CPB and proceeds as follows); and 
decoding the current picture using the decoded picture buffer, the decoding comprising: predicting the current picture using one or more of the at least one sub-layer reference picture that is stored within the decoded picture buffer, after removing the picture from the decoded picture buffer (Deshpande [0297] – The intra-frame prediction signal 790 may be predicted from previously decoded information from the combined signal 786 (in the current frame, for example). The combined signal 786 may also be filtered by a de-blocking filter 794. The resulting filtered signal 796 may be written to decoded picture buffer 709. The resulting filtered signal 796 may include a decoded picture. The decoded picture buffer 709 may provide a decoded picture which may be outputted 718; [0315] – The method 1200 may be performed by a decoder 712 or one of its sub-parts (e.g., a decoded picture buffer module 709). The decoder may parse first slice header of a picture 1202. The output and removal of pictures from DPB before decoding of the current picture (but after parsing the slice header of the first slice of the current picture) happens instantaneously when first decoding unit of the access unit containing the current picture is removed from the CPB).

Regarding Claim 2, Deshpande discloses the method of claim 1, wherein the identifying the NAL unit type of the picture comprises identifying the NAL unit type of the picture as one that includes: a coded tile group of a non step-wise temporal sub-layer access (STSA) trailing picture, a coded tile group of an STSA picture, a coded tile group of a random access skipped leading (RASL) picture, or a coded tile group of a random access decodable leading (RADL) picture (Deshpande [0317] – Each NAL unit includes a NAL unit header, such as a two-byte NAL unit header (e.g., 16 bits), to identify the purpose of the associated data payload. NAL units may be included for other categories of data, such as for example, supplemental enhancement information, coded slice of temporal sub-layer access (TSA) picture, coded slice of step-wise temporal sub-layer access (STSA) picture, coded slice a non-TSA, non-STSA trailing picture, coded slice of broken link access picture, coded slice of instantaneous decoded refresh picture, coded slice of clean random access picture, coded slice of decodable leading picture, coded slice of tagged for discard picture, video parameter set, sequence parameter set, picture parameter set, access unit delimiter, end of sequence, end of bitstream, filler data, and/or sequence enhancement information message).

Regarding Claim 3, Deshpande discloses the method of claim 2, wherein the identifying the NAL unit type comprises identifying the NAL unit type of the picture as the one that includes the coded tile group of the non-STSA trailing picture (Deshpande [0317] – NAL units may be included for other categories of data, such as for example, non-STSA trailing picture).

Regarding Claim 4, Deshpande discloses the method of claim 2, wherein the identifying the NAL unit type comprises identifying the NAL unit type of the picture as the one that includes the coded tile group of the STSA picture (Deshpande [0317] – NAL units may be included for other categories of data, such as for example, coded slice of step-wise temporal sub-layer access (STSA)).

Regarding Claim 5, Deshpande discloses the method of claim 2, wherein the identifying the NAL unit type comprises identifying the NAL unit type of the picture as the one that includes the coded tile group of the RASL picture (Deshpande Table 4 – NAL Unit type: RASL_N and RASL_R – Coded slice segment of a random access skipped leading (RASL) picture slice_segment_layer_rbsp()).

Regarding Claim 6, Deshpande discloses the method of claim 2, wherein the identifying the NAL unit type comprises identifying the NAL unit type of the picture as the one that includes the coded tile group of the RADL picture (Deshpande Table 4 – NAL Unit type: RADL_N and RADL_R – Coded slice segment of a random access decodable leading (RADL) picture slice_segment_layer_rbsp()).

Regarding Claim 7, Deshpande discloses method of claim 1, further comprising: providing an identifier for the picture, based on the identifying the NAL unit type of the picture, wherein the removing comprises removing the picture from the decoded picture buffer based on the identifier (Desphande [0250] – SEI messages may be received using some out-of-band mechanism. The message may include one or more of a picture timing flag, one or more removal delays for decoding units in an access unit and one or more NAL parameters.  Thus, receiving 402 the message may include receiving one or more of a picture timing flag, one or more removal delays for decoding units in an access unit and one or more NAL parameters; [0315] – The decoder may parse first slice header of a picture 1202. The output and removal of pictures from DPB before decoding of the current picture (but after parsing the slice header of the first slice of the current picture) happens instantaneously when first decoding unit of the access unit containing the current picture is removed from the CPB and proceeds as follows).

With regard to claim 20, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 20. [The Deshpande reference further discloses teaches a non-transitory computer-readable medium (see Deshpande [0308])]

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483